PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/632,214
Filing Date: 17 Jan 2020
Appellant(s): LELY PATENT N.V.



__________________
Andrew M. Ollis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-6 and 10-13 rejected as anticipated under 35 USC § 102(a)(1} by Anders (WO 2008/039150) (Anders).
Claim 2 rejected as unpatentable under 35 USC § 103 over Anders.
Claim 7 rejected under 35 USC § 103 as unpatentable over Anders in view of Karsijns (WO 2016/053104) (Karsijns).
Claim 9 rejected under 35 USC § 103 as unpatentable over Anders in view of Kindred (US 2008/0149496) (Kindred).
 Claim 14 rejected under 35 USC § 103 as unpatentable over Anders in view of Tupin (US 2014/0182519) (Tupin).









(2) Response to Argument
Applicant argues:
Anders does not disclose or suggest a system where a subset of the animals is determined or pre-defined, or that only a subset of the animals is monitored.
(App. Br. at 7).
This is not persuasive.  Anders teaches “[A] control means 204 connected identification sensor 210 (disclosed with dotted lines) operable to identify an individual animal with the aid of an identification means worn by the animal. The control system 200 can also comprise a control means 204 connected second temperature sensor 212 operable to sense the temperature of the skin and/or the body and/or the ambient temperature in the vicinity of the identified animal. The control means 204 is also operable to control the cooling means 202 in dependence of the sensed temperature.” (Anders at p. 8, lines 4-11; see also claims 8 and 30) (emphasis added).
Thus, Anders discloses that the control means is able to identify just one individual animal with the use of the identification sensor. The control means 204 is also connected to the temperature sensor that senses the temperature of the skin of the identified animal and is able to control the cooling means 202 based on the value of that sensed temperature. Thus, the individual identified animal monitored is considered as “the subset of the herd”. Additionally, the act of placing temperature sensors and identification sensors on a specific cow constitutes predefining the subset of the herd. 

Second, Applicant argues:
However, the control means and the keyboard are not subset determining devices for either (a) determining a subset-of the herd or (b) inputting a pre-defined subset of the herd. 
With respect to a keyboard, while a keyboard may be a part of the subset determining device (as an input means) and allows for the subset to be input into the system, there is no indication in Anders that a pre-defined subset of the herd is predefined using the keyboard. The system of Anders is not configured to receive and hold that subset. Thus, the mere existence of a keyboard does not disclose or suggest the claimed subset determining device.
(App. Br. at 8-9).
As outlined above and as suggested by Anders, when the individual identified animal (i.e., subset of the herd) is selected for monitoring and controlling the behavior of the heat-stress reducing means, the subset determining device 204 identifies that single individual cow and controls the heat-stress reducing means based on the temperature detected on/from the cow. Anders states that the computer program product is downloadable through a digital computer which also features a keyboard as shown in Fig 11. It is well within the knowledge of one of ordinary skill in the art and at least suggested by Anders to use the digital computer to input tracking data associated with the identification sensors or temperature sensors to identify the dairy cows. (Anders at Col. 2, lines 22-34).

Third, applicant argues:
The control means itself merely monitors all of the animals and may react to readings from any animal to control the cooling system. In addition, simply responding to any single animal is not the same as determining a subset of the herd as claimed. Stated differently, merely receiving sensor information from individual animals is not the same as determining a subset of the herd, or inputting a pre-determined subset of the herd, even under the broadest reasonable interpretation of “determining.” For example, what subset of the herd has been “determined” in Anders? In Anders the cooling system may be controlled if a particular threshold temperature (for example) is sensed from sensors associated with dairy animal in the herd. 
(App. Br. at pp. 8-9).
This is not persuasive because the subset-determining 204 “control means” does not monitor all the animals and react to readings from any animal to control the cooling system as argued. Anders details the use of only a single individual animal that is monitored to control the operation of the heat stress-reducing means based on the sensed temperature of that animal (Anders at Col. 8, lines 4-11). Thus, the subset of the herd is that single individual animal.

 Fourth, Applicant argues:
In Anders the cooling system may be controlled if a particular threshold temperature (for example) is sensed from sensors associated with any animal in the herd, While the Anders system knows the identity of the particular animal whose sensor reaches a threshold, the identity of the animal is irrelevant to determining whether to activate the cooling system. This is because Anders does not determine any subset of the herd or contain any predefined subset of the herd. In contrast, in the presently claimed inventions, the cooling means will only be activated if the animal is part of a subset of animals within the herd. Thus, the identity of the animal as a member of the determined or pre-defined subset of the herd is essential in the claimed system.. 
(App. Br. at 8-9).
This is not persuasive because Anders discloses activating the cooling system based on the predefined subset of the herd which is a single individual animal. (Anders at Col.  8, lines 4-11). The activation of the cooling system of Anders is dependent on the sensed temperature of that individual cow. When the cooling system is then activated based on the value of the sensed temperature of the individual cow, the entire environment and remaining animals in the herd are all subjected to the same environmental change. 

Fifth, Applicant argues:
Claim 13 recites that the control system is configured to only monitor values of the at least one heat stress indicator from the subset of dairy animals. The Office Action on page 9 asserted that this feature is disclosed in Anders by the presence of the control means 204 as well as citing generally to text on pages 5, 7, and 8. However, none of the cited portions of Anders in any way disclose or suggest that the Anders system should only monitor heat stress indicator values from the subset of dairy animals. Instead, all indications in Anders are that the system monitors all of the animals in the herd and if one of the animals has an associated value above a threshold then the cooling system should be controlled. The concept of only monitoring the values of the subset of animals in the herd is never suggested by Anders.
(App. Br. at 9-10).
The cited portions of Anders depict how the control means 204 is configured to only monitor the temperature values of only a subset of the herd (an individual cow). It is based on these values of the heat stress indicator of the subset of the herd that the cooling means is activated. Thus, teaching that only the individual animal (subset) is used to monitor and control the cooling means.  

Sixth, Applicant argues:
Claim 14 further recites the subset of dairy animals is a pre-determined subset of dairy animals selected based on susceptibility to heat stress. The Office Action acknowledged that these features are not disclosed in Anders. The Office Action thus argued that this feature would have been obvious in view of Tupin “to provide for timely identification of respiratory distress to enable earlier and less complicated/expensive intervention and reduce the risk to the animal” citing Tupin par. [0009]. Tupin paragraph [0009] describes “respiratory monitoring in the animal’s natural environment” as beneficial to treat animals or identify animals that may be developing medical problems. However, at best this disclosure suggests monitoring of animals for (1) respiratory distress and (2) monitoring all animals to determine if there is a problem.
(App. Br. at 10-11).
Anders discloses the impact of heat stress and the importance of maintaining heat balance specifically in milk producing cows (Anders at Col. 11, lines 6-14). Anders does not disclose that the subset of the herd (the individual animal) is selected based on susceptibility to heat stress. However, the principle of Tupin teaches an animal monitoring device that monitors animals with a high susceptibility for heat stress to prevent heat stroke and other respiratory problems (Tupin at para. [0009]). This teaching of Tupin combined with the system disclosed in Anders yields the limitations monitoring the subset of the herd based on susceptibility to heat stress to prevent medical conditions such as heat stroke or reduction in the production of milk. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643   
                                                                                                                                                                                                     /CLAUDE J BROWN/QAS, TC3600, Art Unit 3600 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.